Title: From George Washington to Major General Philemon Dickinson, 18 June 1778
From: Washington, George
To: Dickinson, Philemon


                    
                        Dr Sir
                        [Valley Forge, 18 June 1778]
                    
                    I have this moment received intelligence, that the rear of the enemy are crossing the Delaware—I am putg the army in motion in consequence—Yesterday General Knox, by my order, sent you thirty or forty thousand Cartriges, for the use of the militia, if necessary, otherwise you will deliver them to General Maxwell.
                    I rely on your activity to give the enemy all possible obstruction, in their march; and that you will give me instant and regular intelligence of every thing, that passes. I am Dr Sir Your most Obedt serv.
                    
                    The Cartriges went off yesterday one oClock—They will be at Trenton tonight—An officer is with them.
                